Prudential Financial

 

Prudential Capital Group

Four Embarcadero Center, Suite 2700

San Francisco CA 94111

Tel 415 398-7310 Fax 415 421-6233

www.prudentialcapitalgroup.com

 

April 9, 2007

 

ALEXANDER & BALDWIN, INC.

822 Bishop Street

Honolulu, Hawaii 96813

 

Gentlemen:

 

Reference is made to (i) the Note Agreement (the “1993 Agreement”) dated as of
June 4, 1993, by and between Alexander & Baldwin, Inc. (the “Company”) and A&B
Hawaii, Inc. (‘A&B Hawaii”), on the one hand, and The Prudential Insurance
Company of America (“Prudential”), on the other hand, (ii) the Private Shelf
Agreement (the “1996 Agreement”), dated as of August 2, 1996, by and between the
Company and A&B Hawaii, on the one hand, and Prudential and each Prudential
Affiliate (as defined therein) that has become bound by certain provisions
thereof, on the other hand, (iii) the Private Shelf Agreement (the “2001
Agreement”) dated as of April 25, 2001, by and between the Company, on the one
hand, and Prudential and each Prudential Affiliate (as defined therein) that has
become bound by certain provisions thereof on the other hand, (iv) the Private
Shelf Agreement (the “2003 Agreement”) dated as of November 25, 2003, by and
between the Company, on the one hand, and Prudential Investment Management, Inc.
(“PIM”) and each Prudential Affiliate (as defined therein) that has become bound
by certain provisions thereof, on the other hand and (v) the Note Purchase and
Private Shelf Agreement dated as of April 19, 2006, by and between the Company,
on the one hand, and PIM and each Prudential Affiliate (as defined therein) that
is or may become bound by certain provisions thereof, on the other hand (the
“2006 Agreement” and, together with the 1993 Agreement, the 1996 Agreement, the
2001 Agreement and the 2003 Agreement, the “Agreements”). Prior to the date
hereof, A&B Hawaii ceased to be a party to the 1993 Agreement and the 1996
Agreement.

 

A.       Pursuant to paragraph 11C of each of the Agreements and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the undersigned and the Company hereby agree that:

 

1.         Paragraph 5 of each Agreement is amended by adding thereto a new
paragraph 5G as follows:



5G.      Maintenance of Debt Rating. The Company covenants that it shall at all
times have in effect a current Debt Rating with respect to its senior unsecured
long term debt.

 

2.

Paragraph 7A of each Agreement is amended and restated in its entirety as
follows:

 

7A.      Acceleration. If any of the following events shall occur and be
continuing for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise):

 

(i)        the Company defaults in the payment of any principal of or interest
or Yield-Maintenance Amount on, any Note, for more than five Business Days after
the same shall become due, either by the terms thereof or otherwise as herein
provided; or

 

(ii)       the Company or any Subsidiary defaults in any payment of principal
of, or premium or interest on, any obligation for money borrowed (or of any
obligation under a conditional sale or other title retention agreement or of any
obligation issued or assumed as full or partial payment for property whether or
not secured by a purchase money mortgage or of any obligation under notes
payable or drafts accepted representing extensions of credit) other than the
Notes beyond any period of grace provided with respect thereto, or the Company
or any Subsidiary fails to perform or observe any other agreement, term or
condition contained in any agreement (or any other event thereunder or under any
such agreement occurs and is continuing) and the effect of such payment default
or other failure or event is to cause or (at any time at which there is a
Specified Debt Rating in effect with respect to the Company) to permit the
holder or holders of such obligation to cause, such obligation to become due (or
to become subject to required repurchase by the Company or any Subsidiary) prior
to any stated maturity; provided that the aggregate amount of all obligations as
to which such a payment default shall occur or such a failure or other event
causing acceleration (or required repurchase by the Company or any Subsidiary)
shall occur exceeds $25,000,000; or

 

(iii)      any representation or warranty made by the Company herein or by the
Company or any of its officers in any writing furnished in connection with or
pursuant to this Agreement shall be false or misleading in any material respect
on the date as of which made; or

 

(iv)      (a) the Company fails to perform or observe any agreement contained in
paragraphs 5C or 6 hereof and, at the time of such failure, there is a Specified
Debt Rating in effect with respect to the Company or (b) the Company fails to
perform or observe any agreement contained in paragraphs 5C or 6 hereof and, at
the time of such failure, the Company has one or more Debt Ratings in effect and
no such rating is a Specified Debt Rating, and such failure continues for ten
Business Days; or

 

(v)       the Company or any Subsidiary fails to perform or observe any other
agreement, term or condition contained herein and such failure shall not be
remedied within 30 days after any Principal Officer obtains actual knowledge
thereof; or



(vi)      the Company or any Significant Subsidiary makes an assignment for the
benefit of creditors or is generally not paying its debts as such debts become
due; or

 

(vii)     any decree or order for relief in respect of the Company or any
Significant Subsidiary is entered under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar law, whether now or hereafter in effect (herein called
the “Bankruptcy Law”), of any jurisdiction; or

 

(viii)    the Company or any Significant Subsidiary petitions or applies to any
tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of the Company or
any such Significant Subsidiary, or of any substantial part of the assets of the
Company or any such Significant Subsidiary, or commences a voluntary case under
the Bankruptcy Law of the United States or any proceedings (other than
proceedings for the voluntary liquidation and dissolution of a Significant
Subsidiary) relating to the Company or any Significant Subsidiary under the
Bankruptcy Law of any other jurisdiction; or

 

(ix)      any petition or application of the type described in clause (viii) of
this paragraph 7A is filed, or any such proceedings are commenced, against the
Company or any Significant Subsidiary and the Company or such Significant
Subsidiary by any act indicates its approval thereof, consent thereto or
acquiescence therein, or an order, judgment or decree is entered appointing any
such trustee, receiver, custodian, liquidator or similar official, or approving
the petition in any such proceedings, and such order, judgment or decree remains
unstayed and in effect for more than 30 days; or

 

(x)       any order, judgment or decree is entered in any proceedings against
the Company or any Significant Subsidiary decreeing the dissolution of such
Company or such Significant Subsidiary and such order, judgment or decree
remains unstayed and in effect for more than 30 days; or

 

(xi)      any order, judgment or decree is entered in any proceedings against
the Company or any Significant Subsidiary decreeing a split-up of the Company or
such Significant Subsidiary which requires the divestiture of (A) assets
representing a substantial part, or the stock of, or other ownership interest
in, a Significant Subsidiary whose assets represent a substantial part of
Consolidated Total Assets or (B) assets or the stock of or other ownership
interest in a Significant Subsidiary that has contributed a substantial part of
Consolidated Cumulative Net Income for any of the three fiscal years then most
recently ended, and such order, judgment or decree remains unstayed and in
effect for more than 30 days; or

 

(xii)     (a) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (b) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the



Company or any ERISA Affiliate that a Plan may become a subject of such
proceedings, (c) the aggregate “amount of unfunded benefit liabilities” (within
the meaning of section 4001(a)(18) of ERISA) under all Plans, determined in
accordance with Title IV of ERISA, shall exceed $25,000,000, (d) the Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV or ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (e) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (f) the Company or
any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (a) through (f) above, either individually or
together with any other such event or events, could reasonably be expected to
have a material adverse effect on the business or condition (financial or
otherwise) of the Company; or

 

(xiii)    any judgment or decree in the amount of $25,000,000 or more shall be
entered against the Company or any of its Subsidiaries that is not paid or fully
covered (beyond any applicable deductibles) by insurance and such judgment or
decree shall not have been vacated, discharged or stayed or bonded pending
appeal within 60 days from the entry thereof;

 

 

(xiv)

any Change of Control shall occur; or

 

(xv)     at any time that Matson is a Subsidiary of the Company, there occurs an
“Event of Default” as that term is defined in the Matson Note Agreement and
either (a) the aggregate amount of obligations then outstanding under the Matson
Note Agreement exceeds $10,000,000 or (b) the aggregate amount of obligations
then outstanding under the Matson Note Agreement exceeds $5,000,000 and there is
a Specified Debt Rating in effect with respect to either the Company or Matson
or there is no Debt Rating in effect with respect to either Matson or the
Company;

 

then (a) if such event is an Event of Default specified in clause (i) of this
paragraph 7A, the holder of any Note (other than a Company or any of its
Subsidiaries or Affiliates) may at its option, by notice in writing to the
Company, declare such Note to be, and such Note shall thereupon be and become,
immediately due and payable at par together with interest accrued thereon
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Company, (b) if such event is an Event of Default
specified in clause (vii), (viii) or (ix) of this paragraph 7A with respect to
the Company, all of the Notes at the time outstanding shall automatically become
immediately due and payable together with interest accrued thereon and the
Yield-Maintenance Amount with respect thereto, without presentment, demand.
protest or notice of any kind, all of which are hereby waived by the Company,
and (c) with respect to any event constituting an Event of Default, the Required
Holder(s) of any Series of Notes may at its or their option, by notice in
writing to the Company, declare all of the Notes of such Series to be, and all
of the Notes of such Series shall thereupon be and become, immediately due and
payable together with interest accrued thereon and together with the
Yield-Maintenance Amount, if any, with respect to each Note of such Series,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Company.



 

3.         Paragraph 10B of each of the Agreements is amended by adding thereto
the following defined terms:

 

“Change of Control” shall mean an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d)(3) and 14(d)(2) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, directly or indirectly, of more than 50% of the equity
securities of the Company entitled to vote for members of the board of directors
of the Company on a fully-diluted basis; or (b) during any period of 24
consecutive months, a majority of the members of the board of directors of the
Company cease to be composed of individuals who were either (i) nominated by the
management of the Company or by persons who were members of that board of
directors as of December 31, 2006 or members elected by a majority of such
members or (ii) appointed by directors so nominated.

 

“Debt Rating” shall mean, as of any date of determination, a currently effective
non-credit enhanced senior unsecured long term debt rating issued by Moody’s
Investors Service, Inc. or any successor thereto (“Moody’s”) or by Standard &
Poor’s Ratings Services, a division of the McGraw-Hill Companies, Inc. or any
successor thereto (“S&P”).

 

“Matson Note Agreement” shall mean the amended and restated note agreement dated
May 19, 2005, by and between Matson and the persons named on the purchase
schedule thereto.

 

“Specified Debt Rating” shall mean a Debt Rating from Moody’s of lower than Baa2
or from S&P of lower than BBB.

 

B.        Pursuant to paragraph 11C of the 2006 Agreement, and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the undersigned which are party to the 2006 Agreement and the
Company hereby agree that:

 

1.         Clause (iii) of paragraph 6B(1) of the 2006 Agreement is amended and
restated in its entirety as follows:

 

(iii)      (A) Liens on the vessels owned or to be owned or chartered, or any
shoreside facilities, equipment or containers owned, leased or to be owned or
leased by Matson or Matson Subsidiaries, (B) Liens securing Debt between
Subsidiaries or owing to the Company by a Subsidiary and (C) Liens encumbering
the fund established and maintained by Matson in accordance with Section 607 of
the Merchant Marine Act, 1936 to the extent incurred in connection with Matson’s
incurring of indebtedness in connection with the acquisition, construction, or
reconstruction of a qualified vessel or a barge or container which is part of
the complement of a qualified vessel under regulations adopted by the Maritime
Administration under the Merchant Marine Act, 1936;



2.         The defined term “Consolidated Shareholders’ Equity” appearing in
paragraph 10B of the 2006 Agreement is amended and restated in its entirety as
follows:

 

“Consolidated Shareholders’ Equity” shall mean, at any time of determination
thereof, for the Company and Subsidiaries determined in accordance with GAAP,
the sum of (i) consolidated shareholders’ equity, and (ii) any consolidated
mezzanine equity (or other temporary or non-permanent equity) resulting from the
application of Statement of Financial Accounting Standards No. 123R and related
stock based compensation awards issued to management which are puttable upon a
change of control; provided, that any determination of Consolidated
Shareholders’ Equity shall exclude all non-cash adjustments to Consolidated
Shareholders’ Equity resulting from the application of Statement of Financial
Accounting Standards No. 158 (Employers’ Accounting for Defined Benefit Pension
and Other Postretirement Benefit Plans), which non-cash adjustments shall not
exceed $50,000,000 for periods ending on or before December 31, 2006.

 

This letter agreement shall be governed by the law of the State of California.

 

If you are in agreement with the foregoing, please execute each of the enclosed
counterparts of this letter agreement in the space indicated below and return
them to Prudential Capital Group at: Four Embarcadero Center, Suite 2700, San
Francisco, CA 94111, Attention: James F. Evert. This letter agreement shall be
effective as of the date first appearing above upon its execution and delivery
by each party named as a signatory hereto.

 

Sincerely,

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By: /s/ Mathew Douglass

Title: Vice President

 

PRUCO LIFE INSURANCE COMPANY

 

By: /s/ Mathew Douglass

Title: Vice President

 

PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY

 

By: /s/ Mathew Douglass

Title: Vice President

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

By: /s/ Mathew Douglass

Title: Vice President



THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.

 

By:

Prudential Investment Management (Japan), Inc.,

as Investment Manager

 

By:

Prudential Investment Management, Inc.,

as Sub-Adviser

 

 

By: /s/ Mathew Douglass

 

Vice President

 

GIBRALTAR LIFE INSURANCE CO., LTD.

 

By:

Prudential Investment Management (Japan), Inc.,

 

as Investment Manager

 

 

By: Prudential Investment Management, Inc.,

 

as Sub-Adviser

 

 

By: /s/ Mathew Douglass

 

Vice President

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

 

By:

Prudential Investment Management, Inc.,

 

as investment manager

 

 

By: /s/ Mathew Douglass

 

Vice President

 

Acknowledged and agreed:

 

ALEXANDER & BALDWIN, INC.

 

By: /s/ W. Allen Doane

Title: Chief Executive Officer

 

By: /s/ Christopher J. Benjamin

Title: Chief Financial Officer

 

 

 